Citation Nr: 1821038	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from July 1972 through April 1976, and in the Marine Corps from May 1978 to November 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, denied service connection for a heart condition.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013, and, in December 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In April 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and to 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran suffered a fall in 1975 during service, resulting in a chest contusion, and his service treatment records for both periods document a few complaints of chest pain, no chronic "chest problems" or cardiac symptoms were shown during either period of service, as alleged..

3.  The Veteran was diagnosed with coronary artery disease (CAD) in 2007,  and the only competent, probative opinion to address the relationship, if any, between the Veteran's current CAD and his service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease are not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in November 2010 and March 2011, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private treatment records, and the report of an April 2013 VA examination, to include a medical etiology opinion.  As explained below, this evidence is adequate for adjudication purposes .  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf,  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the April 2017 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned Veterans' Law Judge.  During the hearing, the undersigned identified the issue currently on appeal.  Also, information was elicited regarding the nature and history of, and treatment for, the Veteran's disability, and the basis for his belief that service connection is warranted.   Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as nothing gave rise to the possibility, at the time of the hearing or since, of any existing, pertinent evidence to obtain.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.   See Bryant v. Shinseki, 23 Vet. App. 488 (2010)

In summary, the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lyndall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

The Veteran contends that his heart condition is the result of physical training and other stressful training during his military service.

Service connection may be granted for disability resulting from injury or disease incurred or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, to include cardiovascular-renal disease, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for organic heart disease), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or within the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran's service treatment records (STRs) document that, in September 1975, while serving in the Navy, he fell on the right side of his chest while playing basketball, resulting in a chest contusion, right arm numbness and deep breath pain.  By October 1975, the pain continued, radiated to the neck, and made it painful to sleep.  At his discharge from the Navy in January 1976, the Veteran noted pain or pressure in his chest and referenced the basketball injury, but the STR reflects the examiner's notation that the symptoms were not disabling.  Crucially, a  September 1976 service notes  documents the  Veteran's report that he was in excellent health with no medications and that his discharge from the Navy was for academic reasons.

Once commissioned in the Marine Corps, the Veteran had other incidents of chest pain, allegedly due to exertion.  STRs document that in February 1980, he suffered from pain in his upper right chest and in June 1981, pain was described as  tightness in his chest, but he had no shortness of breath.  His heart sounds were within normal limits and the pain was not reproduced on palpation.  It was noted at that time that the chest pain had an unknown etiology.  

Years later, the Veteran developed chest pain while climbing a hill behind his home in March 2007, requiring immediate medical attention.  He was then diagnosed with CAD in 2007 and had a cardiac stent placed in his right coronary artery.  Following the surgery, the Veteran continued to have chest pain but he denied any other symptoms, such as shortness of breath, radiation of pain, nausea, vomiting or diaphoresis.  The Veteran subsequently had a second stent inserted in 2013.  

In connection with the Veteran's service connection claim, the RO arranged for the Veteran to undergo VA examination to obtain a medical opinion as to the relationship, if any, between CAD and service.  In the report, the VA examiner  noted the Veteran's in-service injury and complaints , but also noted that the Veteran's STRs document that all cardiac testing  during service was negative, and that there is no indication of any cardiac issues prior to the second period of service, or directly following service.  The VA examiner also stated that the Veteran's musculoskeletal conditions, which resolved prior to separation from service, do not cause coronary artery disease, and that there was no sign of CAD in service or prior to 2007.  Thus, the VA examiner concluded, that it is less likely than not that the Veteran's CAD was caused by the Veteran's service.  The examiner also noted that CAD is multifactorial, and that the Veteran's hypertension and diabetes are two factors that likely contributed to it.  

During the April 2017 Board hearing, the Veteran testified that he first experienced chest problems in 1973, two years prior to suffering the basketball injury in September 1975, and that he had shortness of breath during service and through discharge until a 1995 stress test.  He said the biggest difficulty he experienced was between 1986 and 1988 during physical training in Albany, Georgia when he would have to run 6.5 miles every morning but would have to stop during the first mile every time to catch his breath. The Veteran also  testified  that he had difficulty breathing and chest pains during service and after leaving the military and "barely" made it through the 1995 a stress test, as the symptoms had gotten worse.  According to the Veteran, the cardiologist said the stress test was "borderline" but still within normal limits.  He also testified that, between 1995 and 2007, he experienced shortness of breath when working around the house and working in the yard, and that he was always fatigued. 

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for coronary artery disease is not warranted.

Turning to the elements of service connection, the above-cited evidence clearly reflects evidence of the currently claimed disability, given the assessment of   CAD in 2007, preceding his stent placement, and continuing cardiac issues.  Also, rhe Veteran's  STR's document his basketball injury in September 1975, and subsequent complaints of chest pain; this evidence  satisfies the e in-service injury or disease  element.  However, in this case, the claim must be denied because the preponderance of the competent, probative evidence establishes that there exists no medical nexus between in-service events, to include the basketball injury therein, and the Veteran's  CAD.  

While the Veteran's service records document a chest injury, and a few noted complaints of chest pain, no heart disability was shown in service. or for many years thereafter.  Indeed, as noted by the April 2013 VA examiner, all cardiac testing in service was normal, and there is no evidence of cardiac disability prior to  2007-approximately 16 years after service,  Such is well-beyond the one year period for establishing service connection on a presumptive basis for heart disease as an identified chronic disease.  See 38 C.F.R. § 3.307, 3.309.  The Board also notes that the passage of several years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365(1992).
  
Furthermore, the  only medical opinion evidence of record to address the relationship, if any, between his diagnosed CAD and his service-that rendered by the April 2013 VA examiner, discussed above-weighs  against the claim.  As the VA examiner's opinion was based on examination of and interview with the Veteran, consideration of his documented medical history, and supported by clearly-stated rationale,  it is  entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  [The Board notes, parenthetically, that although it was incorrectly recorded on the report that Veteran's in-service chest injury was a fall of 75 feet, as opposed to a fall in the fall of 1975, such error was likely a miscommunication and does not affect the essential probative value of the examiner's medical opinion.].  Significantly, while the Veteran alluded to the possible existence of a positive medical opinion from his new primary care doctor at his Board hearing, neither the Veteran nor his representative has presented any contrary medical evidence or opinion - i.e., one that actually supports a relationship between the Veteran's CAD and service-despite being given opportunities to do so.  As such, the only competent, probative opinion addressing  the question of direct service connection weighs against the claim.    

Moreover, as for the  April 2013 VA examiner's notation  that CAD is multifactorial and that the Veteran's hypertension and diabetes are two factors that likely contributed to it, , the Board points out that, as the Veteran is not service-connected for either hypertension or diabetes, the examiner's statement does not provide a basis for an award of secondary service connection.  See 38 C.F.R. § 3.310 (2017).   

In addition to the medical evidence discussed above, the Board has also considered the Veteran's assertions, but finds that such evidence does not provide persuasive support for the claim.  

The Veteran, as a layperson , is certainly competent to report matters within his own personal knowledge, to include with respect to the nature, onset, and continuity of own symptoms.  See Charles v. Principi, 16 Vet. App. 370  (2002). Layna v. Brown, 6 Vet. App. 465, 470 (1994). However, when assessing credibility and probative value, such assertions must be considered in light of other evidence of record.  See Buchanan, 451 F.3d at 1335.  Here, the Board finds that some of the Veteran's competent assertions advanced in connection with the current claim are inconsistent with other, contemporaneous evidence of record, to include his own reports.  For example during rhe Board hearing, he testified that he first experienced chest problems two years prior to his basketball injury in September 1975.  However, enlistment records and STRs from 1973 indicate the Veteran was in "excellent health" and "good health" respectively.  Similarly, the Veteran testified that he had shortness of breath throughout his service and after discharge up until a 1995 stress test.  However, on the report of medical history completed by the Veteran upon his discharge from the Navy in January 1976, the Veteran did not check the box indicating that he suffered from shortness of breath in service, and a 1981 service record reflects that he then denied shortness of breath.  Taken together, these inconsistencies-coupled with the absence of documented complaints, or medical evidence and diagnosis of heart disease for more than a decade after service-raise a question as to the credibility of the Veteran's current assertions. 

Furthermore, to the extent that the Veteran now attempts to attribute in- and post- service symptoms to later diagnosed heart disease, or to otherwise  assert  the existence of a medical relationship between his CAD and any injury, disease or event in service, the Board finds that such attempt must fail.  As a layperson not shown to have appropriate medical training and expertise, he simply is not competent to render a probative opinion on a complex medical matter involving internal processes that cannot be observed or otherwise experienced through the five senses-such as the source of his chest symptoms, and rhe matter of well  - such as whether there exists a medical relationship between CAD and any in-service injury, disease or event.  See, e.g., Jandreau, supra, at n. 4 (a lay person is competent to assess a broken leg, but not to diagnose cancer).  

As the question of medical nexus in this case may not be competently addressed by lay evidence, the Veteran's  assertions in this regard do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 584 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of lay assertions, alone.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56.


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


